 USDC IN/ND case 3:20-cv-00362-JD-MGG document 1 filed 05/06/20 page 1 of 4



                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

DOUG SCHROF,                                     )
                                                 )
                   Plaintiff,                    )
                                                 )
v.                                               )          Case No. 3:20-cv-00362
                                                 )
LOWE’S HOME CENTERS, LLC ,                       )
                                                 )
                   Defendant.                    )
                                                 )



                                      NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1446 and 1441 and with full reservation of any and all defenses,

objections, and exceptions, including but not limited to objections to service, personal

jurisdiction, venue, and statute of limitations, Defendant Lowe’s Home Centers, LLC provides

this Notice of Removal of this civil action to the United States District Court for the Northern

District of Indiana, South Bend Division, and respectfully represents the following:

         1.        On or about April 8, 2020, Plaintiff, Doug Schrof, commenced an action in the St.

Joseph Superior Court, State of Indiana, captioned Doug Schrof v. Lowe’s Home Centers, LLC

Cause No. 71D04-2004-CT-000132. Pursuant to 28 U.S.C. § 1446(a), Plaintiff’s Complaint is

attached as part of Exhibit “A” to this Notice of Removal, along with the corresponding

Summons issued for the purpose of Service.               The Summons and Complaint for Damages

contained in Exhibit “A” were served upon Defendant by certified mail after April 9, 2020.

Exhibit “A” constitutes all process, pleadings and orders served upon Defendant in this matter.

         2.        Plaintiff alleges that Plaintiff, Doug Schrof, was permanently injured at the

Defendant’s Mishawaka, Indiana store, after a Lowe’s employee allegedly attempted to lift a gas



4852-9048-2619.1                                     1
 USDC IN/ND case 3:20-cv-00362-JD-MGG document 1 filed 05/06/20 page 2 of 4


stove that Plaintiff had purchased, into his truck, and the employee lost his grip on the stove and

dropped it into Plaintiff’s arms. See Complaint at paragraphs 4-14, attached as Exhibit A.

Plaintiff, Doug Schrof seeks to recover damages for his alleged severe personal injuries,

including those alleged to his arms, and which resulted in medical bills and permanent physical

damage. See Complaint at paragraphs 10-14, attached as Exhibit A.

         3.        Pursuant to 28 U.S.C. § 1441, Lowe’s seeks removal of the St. Joseph Superior

Court Cause No. 71D04-2004-CT-000132 to the United States District Court for the Northern

District of Indiana. 28 U.S.C. § 97. As will be shown more fully below, this Court has original

jurisdiction pursuant to 28 U.S.C. § 1332(a) because there is complete diversity of citizenship

between Plaintiff, a citizen of Indiana, and Lowe’s, a citizen of North Carolina. Further, the

amount in controversy, exclusive of interest and costs, exceeds the requisite sum of $75,000.00.

Removal is appropriate as Lowe’s seeks removal within thirty (30) days after service of

Plaintiff’s Complaint for Damages on Lowe’s on or after April 9, 2020, and it has been less than

one year since this action was originally filed on April 8, 2020. See 28 U.S.C. § 1446(b).

Accordingly, this action may be removed to this Court.

                                   DIVERSITY JURISDICTION

                                      Diversity of Citizenship

         4.        The controversy between Plaintiff and Lowe’s herein is a controversy between

citizens of different states.

         5.        At all times relevant to this matter, Lowe’s Home Centers, LLC is and was a

limited liability company, with its principal place of business at 1605 Curtis Bridge Road,

Wilkesboro, North Carolina 28697. The sole member of Lowe’s Home Centers, LLC is Lowe’s

Companies, Inc. Lowe’s Companies, Inc. is incorporated in North Carolina and its principal




4852-9048-2619.1                                 2
 USDC IN/ND case 3:20-cv-00362-JD-MGG document 1 filed 05/06/20 page 3 of 4


place of business is 1000 Lowe’s Blvd., Mooresville, North Carolina 28117. Lowe’s Home

Centers, LLC was not, at the time of commencement of this action, nor at any time thereafter, a

citizen of the State of Indiana; rather, it is and was a citizen of the State of North Carolina.

         6.        At all times relevant to this matter, and upon information and belief, Plaintiff,

Doug Schrof, was and is a citizen of the City of St. Joseph County, State of Indiana.              See

Complaint at Paragraph 1, Exhibit “A.”

         7.        There are no other parties to this action. There is diversity of citizenship between

Plaintiff and Defendant.

                                        Amount in Controversy

         8.        The monetary jurisdictional prerequisite to federal jurisdiction under 28 U.S.C.

§1332(a) is satisfied.

         9.        Plaintiff claims that he sustained severe and permanent injuries and damages as a

result of the incident, which included injuries to his arms. See Complaint, Paragraphs 9-14 of

Exhibit “A.” Plaintiff’s counsel has provided further information that Plaintiff underwent a

shoulder surgery as a result of the alleged injuries for the claimed incident. Therefore, the

alleged damages related to the claim of an injury show that the amount in controversy more

likely than not exceeds the $75,000 threshold outlined in 28 U.S.C. §1332(a). See Hayes v.

Equitable Energy, 266 F.3d at 572.

                                     Other Removal Requirements

         10.       In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served in this action are attached as Exhibit A.

         11.       As required by 28 U.S.C. § 1446(b), this Notice of Removal was filed within

thirty (30) days after receipt through service of the Complaint in this action.




4852-9048-2619.1                                    3
 USDC IN/ND case 3:20-cv-00362-JD-MGG document 1 filed 05/06/20 page 4 of 4


         12.       A true and correct copy of this Notice of Removal will be filed with the Clerk of

Court for the St. Joseph Superior Court, State of Indiana, as required by 28 U.S.C. § 1446(d).

         13.       Lowe’s moves this Court for removal from the St. Joseph Superior County Court

to this Court.

         14.       As all conditions and procedures for removal have been satisfied, this cause is

properly removed to the United States District Court for the Northern District of Indiana.

         WHEREFORE, Lowe’s prays that the above numbered and entitled cause on the docket

of the St. Joseph Superior Court, State of Indiana, be removed from that Court to the docket of

the United States District Court for the Northern District of Indiana.

                                                   Respectfully submitted,

                                                   LEWIS BRISBOIS BISGAARD & SMITH LLP



                                             By: s/ Renee J. Mortimer
                                                 Renee J. Mortimer (20724-45)
                                                 E-mail: Renee.Mortimer@lewisbrisbois.com
                                                 2211 Main Street, Suite 3-2A
                                                 Highland, IN 46322
                                                 T: 219.440.0604
                                                 F: 219.440.0601




4852-9048-2619.1                                   4
